DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 07/05/2022.
Applicant’s cancelation of claims 3-4 and 13 is acknowledged and require no further examining.  Claims 1-2, 5-12, and 14-17 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The open base as stated in claim 1; and
The apparatus for filling and/or sealing as stated in claim 12.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12, the phrase “An apparatus for use in the method of Claim 1, the apparatus comprising a packaging laminate” renders claim 12 vague and indefinite because it is unclear how the apparatus comprises packaging laminate.  Claim 1 discloses the packaging container comprises the packaging laminate.  It is unclear how the apparatus itself comprises packaging laminate.  For examining purposes, the phrase is interpreted as “An apparatus for use in the method of Claim 1, wherein the apparatus is configured to fill and/or seal a packaging container comprising a packaging laminate, wherein the apparatus comprises”.
Regarding claim 12, the phrase “the apparatus comprising: … an apparatus” also renders claim 12 vague and indefinite because it is unclear if this is a new or previously mentioned feature.  When a new feature is introduced, the feature should be preceded by “a”.  When a previous feature is being referred to, the feature should be preceded by "the" or "said".  It is unclear how an apparatus can comprise itself.  For examining purposes, the phrase is interpreted as “the apparatus comprising: … a sub-apparatus”.
Regarding claim 16, the phrase “extends into the opening” renders claim 16 vague and indefinite because it is unclear which opening.  Claim 16 is dependent of claim 15 which is dependent of claim 1.  Claim 1 disclose the packaging container has an open base and the collar has a square opening.  It is unclear which opening claim 16 is referring to.  For examining purposes, the phrase is interpreted as “extends into the center of the opening of the collar”.
Regarding claim 17, the phrase “the packaging container extends inner diameter of the collar narrows in a downward direction” renders claim 17 vague and indefinite because it is unclear what feature is being claimed.  The phrase could be interpreted to disclose the packaging container extends towards the inner diameter of the collar or disclose the inner diameter of the collar narrows in a downward direction.  For examining purposes, the phrase is interpreted as “the inner diameter of the collar narrows in a downward direction”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 9-12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over reference Reil (4,564,139) in view of references Omori et al. (5,687,874) and Von Till (4,936,442).
Regarding claim 1, Reil disclose a method of filling and/or sealing a packaging container (figure 1) comprising: a packaging laminate; a top portion (2); a lower portion including one or more side walls (1); and an open base (figure 4), wherein the method comprises the steps of:
supporting the packaging container (figure 1) on a conveyor (44), 
wherein the conveyor (44) engages the top portion (2) of the packaging container (figure 1);
filling the packaging container (figure 1) via its open base (figure 4); and
sealing the open base (figure 4) of the packaging container,
wherein the conveyor (44) is configured to transport the packaging container (figure 1) during the filling and sealing step.
(Figure 1, 4, 8 and Column 13 lines 26-35, Column 15 lines 40-49, Column 18 lines 55-65)
Reil disclose the packaging container is made of web coated with plastic material. (Column 15 lines 42-47)  Since the web material is coated with plastic material, the container is interpreted to comprise packaging laminate.
However, Reil does not disclose the packaging container on a support, wherein the support comprises an upstanding portion and a collar.
Omori et al. disclose a support (1) comprising: upstanding portions (2, 12); and a collar (11) configured to surround the full perimeter of the container (3) and engage the container (3) via the upstanding portions (2, 12), wherein the collar (11) comprises a generally square opening (11a). (Figure 1, 2, 4(d) and Column 3 lines 42-53, Column 4 lines 64-67)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Reil by incorporating the support as taught by Omori et al, since column 2 lines 20-23 of Omori et al. states such a modification would allow the container to be freely inserted and removed while maintaining the container in an upright position.
When modifying Reil in view of Omori et al., the support is interpreted to engage the top portion of the packaging container and engage part of the one or more side walls.
Von Till disclose a support (24) comprising a generally square opening with rounded corners.  (Figure 7 and Column 2 lines 46-53, Column 4 lines 55-57)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the opening of the collar of Omori et al. by incorporating the rounded corners, since such a modification would allow opening of the collar resemble the shape of the packaging container, thereby making the overall use of the support easier.
Regarding claim 2, Reil modified by Omori et al. and Von Till disclose the top portion (Reil – 2) of the packaging container (Reil – figure 1) is plastic and the lower portion (Reil – 1) of the packaging container (Reil – figure 1) is packaging laminate (Reil – column 15 lines 44-45), and wherein the support (Omori et al. – 1) engages the plastic top portion and the upstanding portion (Omori et al. – 2, 12) of the support (Omori et al. – 1) engages part of the one or more side walls of the packaging laminate lower portion (Reil – 1). (Reil – Column 4 lines 12-19, Column 15 lines 42-47, Column 18 lines 55-59) (Omori et al. – Column 3 lines 42-53)
Regarding claim 5, Reil modified by Omori et al. and Von Till disclose the upstanding portion (Omori et al. – 2, 12) of the support (Omori et al. – 1) engages one or more corners of the lower portion (Reil – 1) of the packaging container (Reil – figure 1). (Omori et al. – Column 4 lines 36-41)
Regarding claim 6, Reil modified by Omori et al. and Von Till disclose the top portion (Reil – 2) and/or at least a part of the lower portion (Reil – 1) of the packaging container (Reil – figure 1) is not rectangular in cross-section. (Reil – Column 18 lines 42-48)
Regarding claim 9, Reil modified by Omori et al. and Von Till disclose the packaging container (Reil – figure 1) has one or more rounded corners in the top portion (Reil – 2) and/or at least part of the lower portion (Reil – 1). (Reil – Figure 1-2 and Column 18 lines 42-48)
Regarding claim 10, Reil modified by Omori et al. and Von Till disclose the packaging container (Reil – figure 1) has a larger maximum cross sectional dimension with its top portion (Reil – 2) than within its lower portion (Reil – 1). (Reil – Column 18 lines 42-48)
Regarding claim 11, Reil modified by Omori et al. and Von Till disclose the support (Omori et al. – 1) is removably mounted to a cassette (Omori et al. – 13), the cassette (Omori et al. – 13) providing further support for the package container (Reil – figure 1) during the filling and/or sealing step. (Omori et al. – Column 3 lines 54-58, Column 4 lines 3-11)  Since the support (Omori et al. – 2, 12) are connected to the cassette (Omori et al. – 13) by using bolt (12a) and nuts (12b), the support is interpreted to be removably mounted to the cassette.
Regarding claim 12, Reil disclose an apparatus configured for filling and/or sealing a packaging container (figure 1) comprising: a packaging laminate; a top portion (2); a lower portion including one or more side walls (1); and an open base (figure 4), wherein the apparatus comprises:
a conveyor (44) configured to engage the top portion (2) of the packaging container (figure 1); and
a sub-apparatus (56, 90) for filling the packaging container (figure 1) via its open base and/or sealing the open base of the packaging container (figure 1).
(Figure 1, 4, 8 and Column 13 lines 26-35, Column 15 lines 40-49, Column 18 lines 55-65)
Reil disclose the packaging container is made of web coated with plastic material. (Column 15 lines 42-47)  Since the web material is coated with plastic material, the container is interpreted to comprise packaging laminate.
However, Reil does not disclose a cassette and a support, wherein the support comprises an upstanding portion and a collar.
Omori et al. disclose a support (1) comprising: upstanding portions (2, 12); and a collar (11) configured to surround the full perimeter of the container (3) and engage the container (3) via the upstanding portions (2, 12), wherein the collar (11) comprises a generally square opening (11a). (Figure 1, 2, 4(d) and Column 3 lines 42-53, Column 4 lines 64-67)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Reil by incorporating the support as taught by Omori et al, since column 2 lines 20-23 of Omori et al. states such a modification would allow the container to be freely inserted and removed while maintaining the container in an upright position.
When modifying Reil in view of Omori et al., the support is interpreted to engage the top portion of the packaging container and engage part of the one or more side walls.
Von Till disclose a support (24) comprising a generally square opening with rounded corners.  (Figure 7 and Column 2 lines 46-53, Column 4 lines 55-57)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the opening of the collar of Omori et al. by incorporating the rounded corners, since such a modification would allow opening of the collar resemble the shape of the packaging container, thereby making the overall use of the support easier.
Regarding claim 15, Reil modified by Omori et al. and Von Till disclose the upstanding portion (Omori et at. – 2, 12) protrudes from a corner of the collar (Omori et al. – 11). (Omori et al. – Figure 1 and Column 4 lines 3-8)
Regarding claim 17, Reil modified by Omori et al. and Von Till disclose the claimed invention as stated above but do not disclose the inner diameter of the collar narrows in a downward direction.
Von Till disclose a support (24) comprising an inner diameter that narrows in a downward direction. (Figure 6)
[AltContent: textbox (Narrowing of inner diameter)][AltContent: textbox (Von Till)][AltContent: ]
    PNG
    media_image1.png
    335
    253
    media_image1.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the collar of Omori et al. by incorporating the narrowing of the inner diameter of the collar, since such a modification would help ensure the package container stays centered relative to the support, thereby making the overall device more reliable.

Claims 7-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over reference Reil (4,564,139) in view of references Omori et al. (5,687,874) and Von Till (4,936,442) as applied to claim 1 above, and further in view of reference Anchor et al. (5,938,107).
Regarding claim 7, Reil modified by Omori et al. and Von Till disclose the claimed invention as stated above but do not disclose the packaging container comprises a concave portion.
Anchor et al. disclose a packaging container (4) comprising concave portion (15, 17, 19) at corners of the packaging container (4). (Figure 2 and Column 4-9, 20-35)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the packaging container of Reil by incorporating the concave portion as taught by Anchor et al., since column 3 lines 21-22 of Anchor et al. states such a modification would reduce the amount of packaging material while producing the same volume.
Regarding claim 8, Reil modified by Omori et al., Von Till, and Anchor et al. disclose the packaging container (Reil – figure 1) has a concave portion (Anchor et al. – 15, 17, 19) at one or more corners in the top portion (Reil – 2) and/or at least part of the lower portion (Reil – 1). (Anchor et al. – Figure 2)
Regarding claim 14, Reil modified by Omori et al., Von Till, and Anchor et al. disclose the packaging container (Reil – figure 1) is a carton bottle having a concave portion (Anchor et al. – 15, 17, 19). (Reil – Column 2 lines 24-27) (Anchor et al. – Column 4-9, 20-35)

Allowable Subject Matter
Claim 16 is would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
The Amendments filed on 07/05/2022 have been entered.  Applicant’s cancelation of claims 3-4 and 13 is acknowledged and require no further examining.  Claims 1-2, 5-12, and 14-17 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 112(b), Examiner finds the arguments not persuasive.
Applicant states:
Claims 4 and 12 have been canceled and Claim 14 have been amended.

Claim 12 has not been canceled and has not been amended to address the 112(b) rejections.  Therefore, the rejections are maintained.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Reil (4,564,139) modified by reference Lyons et al. (3,052,340), in view of the amendments to the claims, Examiner withdraws the 103 rejections.  However, upon further consideration, a new ground(s) of rejection is made in view of references Omori et al. (5,687,874) and Von Till (4,936,442). 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        September 20, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731